                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


WENDY LAWSON                                                                       PLAINTIFF


v.                                                                       NO. 3:19-CV-10-CRS


ANDREW M. SAUL,
Commissioner of Social Security                                                  DEFENDANT


                                           ORDER



       This court has reviewed the Findings of Fact, Conclusions of Law, and Recommendation

of the United States Magistrate Judge (the “report”) and conducted a de novo review of those

portions of the report to which plaintiff Wendy Lawson objects, and for the reasons set forth in

the memorandum opinion entered herein this date, the objections (DN 25) are OVERRULED

and the magistrate judge’s report (DN 24) is ACCEPTED AND ADOPTED IN ITS

ENTIRETY and incorporated by reference herein.



                        March 18, 2020


IT IS SO ORDERED.
                                                  Char
                                                     lesR.Si
                                                           mpsonI
                                                                II,Seni
                                                                      orJudge
                                                     Unit
                                                        edStat
                                                             esDi
                                                                str
                                                                  ictCour
                                                                        t
